Citation Nr: 9931271	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  95-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of knee injury, fracture right patella with history of 
chondromalacia.

2.  Entitlement to an increased rating for residuals of 
comminuted fracture of the distal left radius and nondisplaced 
fracture of the ulnar styloid, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veteran Affairs (VA), 
in which the RO declined to increase the disability rating for 
residuals of left knee injury, fracture right patella with 
history of chondromalacia above zero percent, and for service 
connected residuals of comminuted fracture of the distal left 
radius and nondisplaced fracture of the ulnar styloid above 0 
percent.  The case was remanded by the Board in October 1996 for 
a current VA examination and further development by the RO.  The 
RO then granted a 10 percent rating for the veteran's left wrist 
disability, continued the noncompensable rating for the right 
knee disability, and returned the case to the Board for appellate 
review.  Cf.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).    


REMAND

The Board notes that the veteran's most recent VA examination, 
from July 1997, includes a notation that "[r]ange of motion is 
pending", as well as "ROM enclosed-left wrist and right knee".  
The results of the range of motion tests of the wrist and knee 
are not associated with the file.  These results are important to 
the determination of the severity of the veteran's right knee and 
left wrist disabilities.  The Board also notes that the previous 
Board remand order included the need for a medical opinion 
regarding any limitation of function due to pain, weakness or 
instability in the wrist and knee.  The Board finds the July 1997 
VA examination incomplete in this regard. 

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following actions:

1.  The RO should obtain the range of motion 
results from the July 1997 VA examination and 
associate them with the claims folder.  The 
RO should also obtain an addendum to the July 
1997 VA examination report concerning the 
limitation of function due to pain, weakness 
or instability in the left wrist and right 
knee.  If the examination report cannot be 
amended to provide the range of motion and 
limitation of function due to pain, weakness 
or instability in the left wrist and right 
knee, then the veteran should be afforded 
another VA examination to determine the 
degree of disability of the left wrist and 
right knee.  The claims folder should be made 
available to the examiner.  

2.  The RO should readjudicate the veteran's 
claim for increased rating for right knee and 
left wrist disabilities.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and given 
the opportunity to respond thereto. The case 
should thereafter be returned to the Board 
for further consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this REMAND is to develop additional evidence.  No 
inferences are to be drawn therefrom.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1999); see 
Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).




